DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 21 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
In claim 8, line 4, “desire” should be replaced with “desired” to correct a typo.
In claim 11, line 19, “video selected video” should be replaced with “selected video” to correct a typo.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1).
Regarding claims 1 and 21, Sanders teaches: A computer-implemented method and system of providing reward points associated with products and services of a group of advertisers to a subscriber of a video content distribution platform [(abstract, Fig. 2 and 4)], the method comprising: 
displaying a list of available rewards on a screen of a subscriber's device [presenting a menu of items available for purchase with rewards currency (par. 23) on a subscriber device (par. 16, 20, and 29, Fig. 1-3)]
receiving a first selection from the subscriber of a desired reward from the list of available rewards [the viewer may be able to choose from among a variety of different rewards (par. 23 and 39)]
displaying, on the screen of the subscriber's device, a list of relevant videos that are not themselves advertisements or commercials from a content library of the video content distribution platform based on the first selection, wherein the relevant videos, which themselves are not advertisements or commercials, do include embedded advertisements associated with the desired reward [providing an EPG for the consumer to make appropriate selection of programs (par. 33).  The programming including advertisements that are associated with rewards points that may be used to purchase the desired item (par. 10 and 23).  The ads may be inserted (embedded) into the programming content (par. 16, Fig. 2)] 
receiving a second selection from the subscriber of a desired video from the list of relevant videos [the consumer can make a selection of a program from the EPG (par. 33)] and 
playing, on the screen of the subscriber's device, the selected video based on the second selection [the set-top terminal 400 tunes to the channel selected by the viewer (par. 30, Fig. 3) and the program and advertisements are rendered for display (par. 30, Fig. 4)], 
whereby allowing the subscriber to claim reward points associated with the desired reward while watching the selected video [while viewing the program, an incentive is provided to view the advertisements, such as rewards points that may be used to purchase the desired item (par. 20, 23, Fig. 2 and 4)].
While Sanders discloses the rewards currency (points) may be paid by the advertisers (par. 27), Sanders does not explicitly disclose: the rewards are offered by the group of advertisers.
Doxey teaches: the rewards are offered by the group of advertisers [Rewards may be provided by advertisers (par. 30 and 78)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders and Doxey before the effective filing date of the claimed invention to modify the method of Sanders by incorporating the rewards are offered by the group of advertisers as disclosed by Doxey.  The motivation for doing so would have been to allow the advertisers to reward users for viewing specific content (Doxey - par. 59-60).  Therefore, it would have been 
Regarding claim 5, Sanders and Doxey teach the method of claim 1; Sanders further teaches: while playing the selected video, determining that an embedded advertisement within the selected video is being shown on the screen [using metadata to identify an ad that is presented (par. 10, 19, and 27)] 
displaying a small window on the screen while the selected video is being played [the interactive event or prompt may appear as an overlay, pop up, or scrolling text ticker that is superimposed on the current programming being viewed (par. 35)]  
receiving an input from the subscriber caused by the subscriber interacting with the small window [receiving a response from the viewer to the interactive event presented to them (par. 10, 21, and 23)] and 
providing a predetermined amount of reward points associated with the desired reward of the subscriber to the subscriber, wherein allowing the subscriber to collect the reward points when the selected video is being played without pausing the video ensures an uninterrupted viewing experience to the subscriber [Rewards currency can be assigned each time the viewer submits a response to the interactive event. For example, one point may be assigned for every advertisement that is viewed (par. 23).  The interactive event being the popup superimposed on the current programming being viewed (par. 35)].
Regarding claim 6, Sanders and Doxey teach the method of claim 5; Sanders further teaches: the small window disappears from the screen after a limited time period [the MSO or advertiser may control the length of the interactive event (par. 25 and 35)], and 
[The viewer may receive rewards currency when they respond to the interactive event presented to them (par. 23).  If the viewer does not respond before a timeout, no rewards currency is issued to the viewer (par. 25 and 35)].
Regarding claim 9, Sanders and Doxey teach the method of claim 1; Sanders further teaches: only allowing the subscriber to claim the reward points associated with the desired reward during a first streaming session of the selected video [streaming session of the selected channel (par. 16, Fig. 2) and the viewer receives rewards currency when they respond to the interactive event (during the session) (par. 23)].
Regarding claim 10, Sanders and Doxey teach the method of claim 1; Doxey further teaches: the group of advertisers allocates an amount of products and/or services as reward distribution among a group of subscribers of the video content distribution platform in return for receiving media-buying-free advertisements of the products and services on the video content distribution platform [advertisers provide the rewards, which are maintained by the system and distributed to users (par. 30 and 78).  The rewards provider 506 may purchase points used for rewards (par. 73-74, Fig. 5) and the system displays ads (17 and 52)].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1) and further in view of Woods (“#Sponsored: The Emergence of Influencer Marketing”) (Of Record).
Regarding claim 2, Sanders and Doxey teach the method of claim 1; Sanders further teaches: creating the list of relevant videos by: creating a set of entertainment videos, which are [entertainment videos, such as television programs (par. 2-4)], 
embedding advertisements of products and/or services of the group of advertisers into the set of entertainment videos [inserting advertisements into timeslots within the content (par. 16, Fig. 2)] and 
associating the embedded advertisements in the set of entertainment videos with the list of available rewards to create the list of relevant videos [the ads are associated with rewards, such as items available for purchase with rewards currency (par. 10 and 23, Fig. 2 and 4) and the programs are listed in the EPG (par. 33)].
Sanders and Doxey do not explicitly disclose: in collaboration with a group of social media influencers (SMIs).
Woods teaches: collaboration with a group of social media influencers (SMIs) [partnering with a social media influencer (page 6-9)]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders, Doxey, and Woods before the effective filing date of the claimed invention to modify the method of Sanders and Doxey by incorporating collaboration with a group of social media influencers (SMIs)  as disclosed by Woods.  The motivation for doing so would have been to capitalize on consumers’ trust of social media influencers by communicating advertisement messaging through social media influencers, who are trusted nearly as much as a friend (Woods – page 6, lines 11-18).  Therefore, it would have been obvious to combine the teachings of Sanders and Doxey with Woods to obtain the invention as specified in the instant claim.
Regarding claim 3, Sanders, Doxey, and Woods teach the method of claim 2; Woods further teaches: embedding the advertisements of the products and/or services of the group of [product placement (page 15)].
Regarding claim 4, Sanders, Doxey, and Woods teach the method of claim 3; Woods further teaches: integrating the products and/or services with the narratives of the set of entertainment videos includes creating products and/or services placement advertisements in the set of entertainment videos to tie in the products and/or services with storytelling within the set of entertainment videos [product placement (page 15)].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1) and further in view of Davies (WO 2018/154262 A1) (Of Record).
Regarding claim 7, Sanders and Doxey teach the method of claim 5; Sanders and Doxey do not explicitly disclose: the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window before the countdown timer reaches zero.
Davies teaches: the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window before the countdown timer reaches zero [displaying a countdown that disappears after a set amount of time (page 15, lines 24-35, Fig. 12).  Receiving reward tokens for interacting with the circle (small window) (page 22, lines 18-24)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders, Doxey, and Davies before the effective filing date of the claimed invention to modify the method of Sanders and Doxey by incorporating the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1) and further in view of Sillerman (US 2013/0145390 A1) (Of Record).
Regarding claim 8, Sanders and Doxey teach the method of claim 1; Sanders further teaches: determining that the subscriber has claimed a sufficient amount of reward points toward the desire reward [the viewer accumulates a sufficient amount of rewards currency to receive a reward (par. 39)] and 
displaying on the screen options to allow the subscriber to redeem the desired reward right now or at a later time [the rewards currency may be redeemed for a rewards by choosing from among a variety of different rewards (par. 23 and 39)].
Sanders and Doxey do not explicitly disclose: the options are displayed on a side of the screen.
Sillerman teaches: the options are displayed on a side of the screen [Options to redeem the reward at the bottom side of the screen.  Reward points are debited from the viewer’s reward point account (par. 97, Fig. 15C)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders, Doxey, and Sillerman before the effective filing date of the claimed invention to modify the method of Sanders and Doxey by incorporating the options are displayed on a side of the .
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1) and further in view of Joergens (US 2014/0282676 A1) (Of Record).
Regarding claim 11, Sanders teaches: A computer-implemented method of administrating reward points associated with a product or a service to a viewer watching a selected video containing advertisements on a screen [(abstract)], the method comprising: 
displaying a list of available rewards on a screen of a subscriber's device [presenting a menu of items available for purchase with rewards currency (par. 23) on a subscriber device (par. 16, 20, and 29, Fig. 1-3)] 
receiving a first selection from the subscriber of a desired reward from the list of available rewards [the viewer may be able to choose from among a variety of different rewards (par. 23 and 39)]
displaying, on the screen of the subscriber's device, a list of relevant videos that are not themselves advertisements or commercials from a content library of a video content distribution platform based on the first selection, wherein the relevant videos, which themselves are not advertisements or commercials, do include embedded advertisements associated with the desired reward [providing an EPG for the consumer to make appropriate selection of programs (par. 33).  The programming including advertisements that are associated with rewards points that may be used to purchase the desired item (par. 10 and 23).  The ads may be inserted (embedded) into the programming content (par. 16, Fig. 2)] 
receiving a second selection from the subscriber of a desired video from the list of relevant videos [the consumer can make a selection of a program from the EPG (par. 33)]
playing, on the screen of the subscriber's device, the selected video based on the second selection [the set-top terminal 400 tunes to the channel selected by the viewer (par. 30, Fig. 3) and the program and advertisements are rendered for display (par. 30, Fig. 4)], 
whereby allowing the subscriber to claim reward points associated with the desired reward while watching the selected video [while viewing the program, an incentive is provided to view the advertisements, such as rewards points that may be used to purchase the desired item (par. 20, 23, Fig. 2 and 4)] 
determining that an advertisement associated with an advertiser is being shown to the viewer watching the video selected video [using metadata to identify an ad that is presented (par. 10, 19, and 27)] 
while the advertisement is being shown or immediately after the advertisement has been shown, displaying a pop-up window on the screen [the interactive event or prompt may appear as an overlay, pop up, or scrolling text ticker that is superimposed on the current programming being viewed (par. 35)]  
awaiting the viewer to interact with the pop-up window within a limited time period [the MSO or advertiser may control the length of the interactive event (par. 25 and 35)] and 
if a viewer interaction with the pop-up window is detected within the limited time period, providing a predetermined amount of reward points associated with the advertisement and the advertiser to the viewer [The viewer may receive rewards currency when they respond to the interactive event presented to them, for example, one point may be assigned (par. 23 and 35)] 
if no viewer interaction with the pop-up window is detected within the limited time period, preventing the predetermined amount of reward points associated with the advertisement and the advertiser from being provided to the viewer [If the viewer does not respond before a timeout, no rewards currency is issued to the viewer (par. 25 and 35)], 
wherein the pop-up window disappears from the screen immediately after the limited time period, thereby preventing further viewer interaction with the pop-up window [the popup is displayed for the length of time of the interactive event (par. 25 and 35)].
While Sanders discloses the rewards currency (points) may be paid by the advertisers (par. 27), Sanders does not explicitly disclose: the rewards are offered by the group of advertisers; the popup is displayed at an off-center location of the screen.
Doxey teaches: the rewards are offered by the group of advertisers [Rewards may be provided by advertisers (par. 30 and 78)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders and Doxey before the effective filing date of the claimed invention to modify the method of Sanders by incorporating the rewards are offered by the group of advertisers as disclosed by Doxey.  The motivation for doing so would have been to allow the advertisers to reward users for viewing specific content (Doxey - par. 59-60).  Therefore, it would have been obvious to combine the teachings of Sanders and Doxey in obtaining the invention as specified in the instant claim.
Doxey does not explicitly disclose: the popup is displayed at an off-center location of the screen.
[an interactive prompt displayed along the lower portion of the screen (Fig. 4-6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders, Doxey, and Joergens before the effective filing date of the claimed invention to modify the method of Sanders and Doxey by incorporating the pop-up window being displayed at an off-center location of the screen as disclosed by Joergens.  The motivation for doing so would have been to display the prompt with the advertisement, such that both can be viewed simultaneously (Joergens – Fig. 4).  Therefore, it would have been obvious to combine the teachings of Sanders and Doxey with Joergens to obtain the invention as specified in the instant claim.
Regarding claim 12, Sanders, Doxey, and Joergens teach the method of claim 11; Joergens further teaches: the selected video includes one of a social media live show being broadcast or an archived social media show being played-back from a video content library [Social media (par. 18).  YouTube (par. 39 and 68)].
Regarding claim 13, Sanders, Doxey, and Joergens teach the method of claim 11; Sanders further teaches: the advertisement includes one of: a product placement advertisement, a running banner advertisement, and a standard linear video advertisement [scrolling text ticker (banner) or ads presented during break in primary programming (linear) (par. 21 and 35)].
Regarding claim 14, Sanders, Doxey, and Joergens teach the method of claim 11; Joergens further teaches: the pop-up window has a size significantly smaller than the size of the screen so that the pop-up window does not block the screen [(Fig. 4-6)].
Regarding claim 15, Sanders, Doxey, and Joergens teach the method of claim 11; Joergens further teaches: the pop-up window does not interrupt either the selected video or the [prompts are displayed during the commercial (par. 40, Fig. 4-6)].
Regarding claim 16, Sanders, Doxey, and Joergens teach the method of claim 11; Sanders further teaches: the viewer interaction with the pop-up window includes one of: a press on the pop-up window, a touch on the pop-up window, a swipe on the pop-up window, a click on the pop-up window, and another form of interaction with the pop-up window [interaction with the pop up, such as using a remote control (par. 20 and 35)].
Regarding claim 17, Sanders, Doxey, and Joergens teach the method of claim 11; Sanders further teaches: the viewer does not receive the predetermined amount of reward points associated with the advertisement and the advertiser if the viewer fails to interact with the pop-up window during the limited time period [If the viewer does not respond before a timeout, no rewards currency is issued to the viewer (par. 25 and 35)].
Regarding claim 18, Sanders, Doxey, and Joergens teach the method of claim 11; *** further teaches: the reward points associated with the advertisement and the advertiser are provided to the viewer only if the viewer has actually watched the advertisement, thereby motivating the viewer to watch the advertisement [The incentive is provided if user inputs are received by the set top terminal confirming that the advertisement has been viewed (par. 20).  The reward provides incentive for the subscriber to view the ads (par. 42)].
Regarding claim 19, Sanders, Doxey, and Joergens teach the method of claim 11; Sanders further teaches: the limited time period is short so that the viewer needs to take prompt action after the pop-up window appears on the screen [the MSO or advertiser may control the length of the interactive event (par. 25 and 35)]
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (US 2010/0162289 A1) in view of Doxey (US 2011/0131108 A1), further in view of Joergens (US 2014/0282676 A1) (Of Record), and further in view of Davies (WO 2018/154262 A1) (Of Record).
Regarding claim 20, Sanders, Doxey, and Joergens teach the method of claim 11; Sanders, Doxey, and Joergens do not explicitly disclose: the pop-up window includes a countdown timer indicating the remaining time before the pop-up window disappears from the screen.
Davies teaches: the pop-up window includes a countdown timer indicating the remaining time before the pop-up window disappears from the screen [displaying a countdown that disappears after a set amount of time (page 15, lines 24-35, Fig. 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sanders, Doxey, Joergens, and Davies before the effective filing date of the claimed invention to modify the method of Sanders, Doxey, and Joergens by incorporating the pop-up window including a countdown timer indicating the remaining time before the pop-up window disappears from the screen as disclosed by Davies.  The motivation for doing so would have been to indicate a time remaining to complete an action before expiring (Davies – page 12, lines 18-20).  Therefore, it would have been obvious to combine the teachings of Sanders, Doxey, and Joergens with Davies to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424